          Case 1:18-cr-10364-DPW Document 85 Filed 12/05/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )      Criminal No. 18-10364-DPW
               v.                               )
                                                )
(1) JASIEL F. CORREIA, II, and                  )
(2) GENOVEVA ANDRADE,                           )
                                                )
                       Defendants               )

                         JOINT MOTION TO CONTINUE TRIAL DATE

       The United States of America, by and through the undersigned Assistant United States

Attorneys, and the defendants, through undersigned counsel, hereby jointly move to continue the

trial date in this matter to June 1, 2020. In support of this motion, the parties state as follows:

       1. On July 3, 2019, this Court set a trial date of February 24, 2020. See ECF Dkt. No. 52.
          At the time this Court set that trial date, defendant Correia was the only defendant in
          the case, and the Indictment contained only Counts 1-13.

       2. On September 19, 2019, the grand jury returned a Second Superseding Indictment. The
          Second Superseding Indictment added Counts 14-26, and also added defendant
          Andrade. See ECF Dkt. No. 69.

       3. On October 25, 2019, the government produced automatic discovery related to the new
          charges in the Second Superseding Indictment (Counts 14-26) to both defendants. The
          automatic discovery related to Counts 14-26 was over 56,000 pages. The October 25,
          2019 production also included (for Andrade’s counsel only) the automatic discovery in
          connection with Counts 1-13, which totaled approximately 18,000 additional pages.
          See Joint 116.5 Memorandum, ECF Dkt. No. 83.

       4. Given the addition of Counts 14-26, a second defendant, and the voluminous additional
          discovery, the parties have conferred extensively regarding a reasonable new trial date.
          Pursuant to that conferral, the parties respectfully request that the Court set a firm trial
          date in this matter of June 1, 2020.

       5. The parties expect trial of this matter would take approximately 10 trial days. The
          parties do not anticipate asking for any additional trial continuances.

       6. If the Court grants this motion, the parties will separately file a joint motion for
          excludable delay.
         Case 1:18-cr-10364-DPW Document 85 Filed 12/05/19 Page 2 of 2



       Accordingly, for the reasons set forth above, the parties jointly move the Court to continue

trial of this matter from February 24, 2020 to June 1, 2020.


                                                               Respectfully submitted,

       JASIEL F. CORREIA, II                                   ANDREW E. LELLING
       Defendant                                               United States Attorney

By:    /s/ Kevin J. Reddington, Esq.                 By:       /s/ Zachary R. Hafer
       Kevin J. Reddington                                     Zachary R. Hafer
       Counsel for Defendant Correia                           David G. Tobin
                                                               Assistant U.S. Attorneys
       GENOVEVA ANDRADE
       Defendant

       /s/ Charles Rankin, Esq.
       Charles Rankin
       Counsel for Defendant Andrade


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.


                                                               /s/ Zachary R. Hafer
                                                               Zachary R. Hafer
                                                               Assistant U.S. Attorney
Date: December 5, 2019




                                                 2
